Case 1:21-cv-21735-FAM Document 1 Entered on FLSD Docket 05/06/2021 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

 MARIO VILAN,                                           )
                                                        )
         Plaintiff,                                     )       Case No.
                                                        )
         v.                                             )
                                                        )
 LKQ PICK YOUR PART SOUTHEAST, LLC,                     )
                                                        )
         Defendant.                                     )


                             DEFENDANT’S NOTICE OF REMOVAL


         LKQ Pick Your Part Southeast, LLC (“LKQ”), by and through its undersigned counsel and

 pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, submits this Notice of Removal of this

 action from the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County,

 Florida. The grounds for removal are:

        1.         On March 16, 2021, Plaintiff Mario Vilan (“Plaintiff”) filed a Complaint in the

 Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, captioned:

 Mario Vilan v. LKQ Pick Your Part, LLC, Case No. 2021-006344-CA-01 (the “State Court

 Action”).       In his Complaint, Plaintiff alleges violations of the Family Medical Leave Act

 (“FMLA”), 29 U.S.C. § 2601 (“FMLA”), the Americans with Disabilities Act (“ADA”), 42 U.S.C.

 § 12101, and the Florida Civil Rights Act of 1992 (“FCRA”), Fla. Stats. § 760. See State Court

 Action, attached hereto as Exhibit A, ¶¶ 1, 28-79.

        2.         On March 17, 2021, the Clerk of the Circuit Court of the Eleventh Judicial Circuit,

 in and for Miami-Dade County, Florida issued Summons in the State Court Action to Defendant.

 See Exhibit B. On April 16, 2021, Plaintiff served LKQ’s Registered Agent with said Summons




                                                    1
 FP 40436948.1
Case 1:21-cv-21735-FAM Document 1 Entered on FLSD Docket 05/06/2021 Page 2 of 4




 and Complaint. See Exhibit C. Accordingly, this Notice of Removal is being filed within 30 days

 of the first day of service pursuant to 28 U.S.C. § 1446(b) and, therefore, is timely.

                        This Court Possesses Federal Question Jurisdiction

        3.        In the State Court Action, Plaintiff asserts claims for violations of the FMLA and

 ADA. See Exhibit A, ¶¶ 1, 28-60.

        4.        Accordingly, based upon Plaintiff’s Complaint, this Court has original federal

 question jurisdiction pursuant to 28 U.S.C. § 1331, in that this case arises under the laws of the

 United States. See American Well Works Co., v. Layne and Bowler Co., 241 U.S. 257, 260 (1916)

 (“A suit arises under the law that creates the cause of action.”).

                       This Court Possesses Supplemental Jurisdiction Over
                                   Plaintiff’s State Law Claims

         5.       Plaintiff’s Complaint makes clear that his state law claims under the FCRA for

 disability discrimination (Count V) and retaliation (Count VI) arise from the same set of operative

 facts as his federal claims. In fact, all of Plaintiff’s claims (federal and state) rely upon the facts

 as alleged in ¶¶ 1-27 of Plaintiff’s Complaint. See Exhibit A. Moreover, by asserting four federal

 claims and two state law claims, it clear that Plaintiff’s claims are substantially grounded in federal

 law. See Lobo v. Celebrity Cruises, Inc., 703 F.3d 882, 893 (11th Cir. 2013).

         6.       Because Plaintiff’s federal claims and state law claims are grounded in the same set

 of operative facts, it is without dispute that Plaintiff’s claims can be (and should be) effectively

 litigated by this Court exercising supplemental jurisdiction over Plaintiff’s state law claims. 28

 U.S.C. § 1367.




                                                   2
 FP 40436948.1
Case 1:21-cv-21735-FAM Document 1 Entered on FLSD Docket 05/06/2021 Page 3 of 4




                     This Matter Should Proceed in the U.S. District Court for
                                 the Southern District of Florida

        7.       Based upon Plaintiff’s Complaint and the preceding facts, this cause of action is

 properly removed to this Court pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446.

        8.       Furthermore, removal is proper to the United States District Court for the Southern

 District of Florida because this federal district and division encompass Miami-Dade County where

 Plaintiff originally filed the State Court Action.

        9.       LKQ affirms that a true and correct copy of this Notice of Removal will be filed

 with the Clerk of the Eleventh Judicial Circuit, Miami-Dade County, promptly after the filing of

 this Notice of Removal, as required by 28 U.S.C. § 1446(d). A copy of this Notice and the state

 court Notice will be mailed and emailed to Plaintiff’s attorney of record.

        10.      LKQ consents to the removal of this case. And, pursuant to Local Rule 7.2, LKQ

 states that there are no currently pending motions in the State Court Action.

        WHEREFORE, Defendant LKQ Pick Your Part Southeast, LLC hereby notifies this Court,

 Plaintiff, and the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County,

 Florida, that the above-captioned matter, now pending in the Circuit Court of the Eleventh Judicial

 Circuit, in and for Miami-Dade County, Florida, Case No. 2021-006344-CA-01, is hereby

 removed to this Court.

 Dated: May 6, 2021                                       Respectfully submitted,


                                                 By:      s/ Craig R. Annunziata
                                                          Craig R Annunziata, Fla. Bar No.: 992453
                                                          FISHER & PHILLIPS LLP
                                                          10 South Wacker Drive, Suite 3450
                                                          Chicago, Illinois 60606
                                                          (312) 346-8061 Phone
                                                          (312) 346-3179 Facsimile
                                                          cannunziata@fisherphillips.com


                                                      3
 FP 40436948.1
Case 1:21-cv-21735-FAM Document 1 Entered on FLSD Docket 05/06/2021 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I certify that the foregoing Notice of Removal was filed via the Court’s ECF notification
 system on May 6, 2021 and that a true copy of the Notice of Removal was served on May 6, 2021,
 by First Class U.S. Mail, postage pre-paid, Federal Express, and email upon:

                                    Peter M. Hoogerwoerd
                                 Remer & Georges-Pierre, LLC
                                44 West Flagler Street, Suite 2200
                                     Miami, Florida 33130
                                    pmh@rgpattorneys.com


 Dated: May 6, 2021                          By:     s/ Craig R. Annunziata




                                                4
 FP 40436948.1
